Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 11, 12, 14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zaretsky et al. (United States Patent Application Publication US 2006/0230299), hereinafter Zaretsky, in view of Ahluwalia et al. (United States Patent Application Publication US 2012/0072745), hereinafter Ahluwalia.

Regarding claim 1, Zaretsky teaches the method comprising: managing, using a software-defined power (SDP) architecture, power usage among a plurality of server racks in active mode processing a set of workloads in the data center, ([0003] “A "blade server" is a general term often used to refer to a system architecture that houses multiple server modules or blades in a single chassis.” [0019] “The blade power usage level management system of the present invention better manages usage of chassis power by recognizing the different operational modes and configurations for blades and their related power usage level needs.” A blade server with a plurality of servers are )
wherein each server rack of the plurality of server racks comprises a plurality of hardware servers; ([0003] “A "blade server" is a general term often used to refer to a system architecture that houses multiple server modules or blades in a single chassis.”)
determining, using the SDP architecture, whether power safety criteria are met to safely join the new server rack to the plurality of server racks prior to transitioning the new server rack from the standby mode to the active mode; (FIG. 3 308, FIG. 4 414) and 
transitioning, using a boot manager, the new server rack from the standby mode to the active mode in a safe manner without exceeding a power budget for the plurality of server racks in response to the SDP architecture determining that the power safety criteria are met, (FIG. 3 310, FIG. 4 422 426)
wherein the boot manager begins a boot deploy process that includes powering up the new server rack. (FIG. 4 422 426)
However, Zaretsky does not teach detecting, using a resource inventory manager, that a new server rack in standby mode without a workload is being added to the plurality of server racks in the active mode processing the set of workloads in the data center; ensuring, using the SDP architecture, that the new server rack in the 
Ahluwalia teaches detecting, using a resource inventory manager, that a new server rack in standby mode without a workload is being added to the plurality of server racks in the active mode processing the set of workloads in the data center; ([0021] “The power consumption of the server 20 may also be adjusted by selectively  invoking a reduced power state of the server such as a hibernation or sleep state, or by powering off the server 20.” [0023] “this amount of power P aux preferably does not count toward the power budget for a group, because this amount of power must be provided to the server even when the server is powered off, and even when the server is not part of a recognized group.” [0034] “one or more servers may be added to a group if more datacenter power becomes available for budgeting.” Fig. 7 70 “User instructs agent to add a server to group at given priority” One or more servers to be added to a group is interpreted as a new server rack to be added to the plurality of server racks in the active mode processing the set of workloads in the data center. Ahluwali teaches one or more servers in the power-off state, which does not have power to perform workload. One or more servers in the power-off state is interpreted as a new server rack in standby mode without a workload. Based on the user instruction, agents detects and selects one or more servers in the standby mode without a workload to be added into the group that is performing a workload.) ([0036] “If the agent is successful in contacting the server, then the agent retrieves the value of P aux associated with that server in step 76. If sufficient power is available to grant at least this amount of power, according to conditional step 78, then the server is added to the group according to step 80.” [0037] “If there is an unexpired server power allocation, then the agent attempts to contact the server according to step 94.” [0031] “Conditional step 52 is to determine whether sufficient power remains in the power budget to grant the request.” Before the power is supplied to the new servers, which is interpreted as prior to transitioning the new server rack to the active mode, the information regarding the new servers are retrieved by the agent, which is interpreted as controlling and monitoring the new server rack.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zaretsky by incorporating the teaching of Ahluwalia of detecting a new server rack, ensuring that the new server racks are controlled and monitored prior to transitioning to the active state. They are all directed toward controlling servers. As recognized by Ahluwalia, a multi-server chassis including multiple server bays are closed spaced and aligned to consolidate the servers in a compact, high-density arrangement, which shares support ([0005]) Thus, when new server racks are introduced, in order to make sure that the power is sufficient for the entire system, the new servers needs to be monitored and controlled for the limited power budget allocated to the system. Otherwise, all the other servers in the active are affected by the insufficient power due to the newly introduced servers. Therefore, it would be advantageous to incorporate the teaching of Ahluwalia of detecting a new server rack, ensuring that the new server racks are controlled and monitored prior to transitioning to the active state in order to provide the sufficient power to the entire system.

Regarding claim 3, Zaretsky in view of Ahluwalia teaches all the limitations of the method of claim 1, as discussed above.
Zaretsky further remotely managing, using the new SDP worker service in the SDP architecture, power consumption of the new server rack within the power budget for the plurality for server racks as a whole. (Fig. 4 412 “CC ADDS BMC ADVERTISED VALUE TO TOTAL CHASSIS POWER AND COMPARES IT TO MAX. TOTAL CHASSIS POWER” The advertised value of the power of the newly added server is added to the total chassis power of the existing servers, which is interpreted as the power budget for the plurality of server rack. By comparing the power of the newly added server and the chassis power to the maximum total chassis power, the power consumption of the new server is managed within the power budget for the plurality for server racks as a whole.)

Regarding claim 11, Zaretsky in view of Ahluwalia teaches all the limitations of the method of claim 1, as discussed above.
Ahluwalia further teaches wherein the standby mode is one of a no power state or a low power state without processing any workload. ([0023] “every server will be allocated at least P aux (that preferably does not count toward the group power budget), even if a power allocation 34 is not granted, or after the expiration of the power allocation 34. Again, this amount of power P aux preferably does not count toward the power budget for a group, because this amount of power must be provided to the server even when the server is powered off, and even when the server is not part of a recognized group.” P aux is a power off state.)

Regarding claim 12 and 14, the claims 12 and 14 are the apparatus claims of the method claims 1 and 3. Zaretsky further teaches a bus system ([0017] “The BIOS device 210 communicates with the CPU 208 and the memory 206 through one or more buses 212 or other connections, as desired.”) and a storage device connected to the bust system, wherein the storage device stores program instructions. ([0017] “the blade 104/105 includes a baseboard management controller (BMC) 202 coupled to a BIOS (basic input/output system) device 210, which can be, for example, a programmable device, such as an EEPROM (electrically erasable programmable read only memory)…The BIOS device 210 communicates with the CPU 208 and the memory 206 through one or more buses 212 or other connections, as desired.”) The claims 12 and 14 do not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, Zaretsky in view of Ahluwalia teaches all the limitations of the claims 12 and 14.

Regarding claims 16 and 18, the claims 16 and 18 are a computer program product for controlling server power usage in a data center, the computer product comprising a computer readable storage medium having program instructions embodied claims of the claims 1 and 3. The claims 16 and 18 do not further teach or define the limitations over the limitations recited in the rejected claims 1 and 3, above. Therefore, Zaretsky in view of Ahluwalia teaches all the limitations of the claims 16 and 18.

Claims 2, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zaretsky in view of Ahluwalia as applied to claims 1, 12, and 16 above, and further in view of Cohen et al. (United States Patent Application Publication US 2003/0005339), hereinafter Cohen.

Regarding claim 2, Zaretsky in view of Ahluwalia teaches all the limitations of the method of claim 1, as discussed above.
Ahluwalia teaches assigning, using the SDP architecture, the new server rack to the new SDP worker service. ([0036] “If the agent is successful in contacting the server, then the agent retrieves the value of P aux associated with that server in step 76. If sufficient power is available to grant at least this amount of power, according to conditional step 78, then the server is added to the group according to step 80… If an amount of power is subsequently available in the power budget, then the agent may add the server to the group at a later time.” Whether or not the power is sufficient for the new servers, the servers are allocated to the group until the sufficient power is available, which is interpreted as the new server is assigned to the group of servers. Assigning the new servers to the group is interpreted as assigning the new servers rack to the new SDP worker service.)
However, Zaretsky in view of Ahluwalia does not teach adjusting, using the SDP architecture, the power budget of the plurality of server racks in the active mode to account for addition of the new server rack to the plurality of server racks prior to the boot manager transitioning the new server rack from the standby mode to the active mode.
Cohen teaches adjusting, using the SDP architecture, the power budget of the plurality of server racks in the active mode to account for addition of the new server rack to the plurality of server racks prior to the boot manager transitioning the new server rack from the standby mode to the active mode. (Fig. 2 & [0007] “If step S5 determines that power supply 12 can not provide sufficient power to satisfy the new power requirement, then in step S6 power controller 16 determines whether the power provided to the computers l0a- 10n, including the new computer, can be reduced, with all of the computers operating at a reduced capacity, for example receiving 75% of their respective usual power requirements. If so, then in step S7, the power is reduced to all of the computers, including providing the additional computer less power than indicated in its request for power. The process then returns to step S3.” The power to supply the group of computers, which is interpreted as the plurality of server racks in the active mode, and a newly added computer, which is interpreted as the new server rack in the standby mode or powered off mode, is determined if it is sufficient to supply new power requirement, which is interpreted as to account for addition of the new server rack to the plurality of server racks. At the step S6 and S7, the power to the new computer is not supplied since the power to computer 10a-n are being adjusted to have sufficient power for the newly added computer. Thus, the power budget to the computers is adjusted or reduced before providing the low power to the newly added computer.)
Zaretsky in view of Ahluwalia by incorporating the teaching of Cohen of adjusting the power budget of the plurality of server racks in the active mode to account for addition of the new server rack to the plurality of server racks prior to the boot manager transitioning the new server rack from the standby mode to the active mode. They are all directed toward power management in a group of computers. As recognized by Cohen, If an additional computer is added to the system, that increases the power requirements of the system. If the new power requirements exceed the maximum power capacity of the power supply, the entire system might shut down. ([0002]) Thus, by reducing power budget to the computer in the active mode before adding a new computer or a server, the power requirements for all the servers and the newly added server can be met with the maximum power capacity of the power supply. Therefore, it would be advantageous to incorporate the teaching of Cohen of adjusting the power budget of the plurality of server racks in the active mode to account for addition of the new server rack to the plurality of server racks prior to the boot manager transitioning the new server rack from the standby mode to the active mode in order to avoid the power failure of the entire system.

13, the claim 13 is the apparatus claims of the method claims 3. The claim 13 does not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, Zaretsky in view of Ahluwalia and further in view of Cohen teaches all the limitations of the claim 13.

Regarding claim 17, the claim 17 is a computer program product for controlling server power usage in a data center, the computer product comprising a computer readable storage medium having program instructions embodied claims of the claims 2 and 13. The claim 17 does not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, Zaretsky in view of Ahluwalia in view of Cohen teaches all the limitations of the claim 17. 

Claims 4, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zaretsky in view of Ahluwlia as applied to claim 1, 12, and 16 above, and further in view of Lin et al. (United States Patent Application Publication US 2019/0171276), hereinafter Lin.

Zaretsky in view of Ahluwalia teaches all the limitations of the method of claim 1, as discussed above.
Zaretsky in view of Ahluwalia does not teach notifying, using the resource inventory manager that detected the new server rack, a workload scheduler of an existence of the new server rack for scheduling the set of workloads on the new server rack.
Lin teaches notifying, using the resource inventory manager that detected the new server rack, a workload scheduler of an existence of the new server rack for scheduling the set of workloads on the new server rack. ([0016] “for newly connected servers, the data center management service can be provided a schedule of the for newly connected servers. The schedule can then be updated so the datacenter management service has an accurate list of newly added servers and a date and possibly time they are expected to be assigned other services to provide. Before transferring the newly connected server to provide other services, the operator may signal the datacenter management service that the particular server is being reassigned.” [0030] “At block 310, the routine 300 receives and/or maintains schedule of spare datacenter capacity…an operator may indicate newly connected servers are available and may specify a date and possibly time when the servers will be assigned to provide particular services; that there are servers with unused capacity and may specify a date and possibly time when the servers are expected to be used for special circumstances or will be again assigned to provide their usual services.” [0032] “At block 320, the routine 300 identifies spare servers. The process for identifying spare servers is illustrated in FIG. 3B and described in further detail below.” [0033] “Assigning a workload may include transmitting the URL received with the request. The routine 300 may also store an indication of which server(s) various workloads are assigned to.” [0039] “the routine 350 iteratively allocates servers in the server cluster identified at block 360 to complete the workload until the electrical power budget would be exhausted.” Spare servers, such as newly added servers or servers with unused capacity, are identified to assign a workload, which is interpreted as an existence of the new server rack for scheduling the set of workloads on the new server rack. The step to identify newly connected servers by the datacenter management service is also interpreted as the resource inventory manager that detected the new server rack. Furthermore, the schedule of the newly connected servers is provided or notified to the data center management service.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zaretsky in view of Ahluwalia by incorporating the teaching of Lin of notifying, using the resource inventory manager, a workload scheduler of an existence of the new server rack for scheduling the set of workloads on the new server rack. They are all directed toward power management in the servers. As recognized by Lin, since number of servers to be decommissioned can be in thousands, which will remain in an idle state in the data centers for a period of time. ([0005]) By notifying that a new server is available, the ([0023], [0024]) Therefore, it would be advantageous to incorporate the teaching of Lin of notifying, using the resource inventory manager, a workload scheduler of an existence of the new server rack for scheduling the set of workloads on the new server rack in order to increase the efficient use of spare datacenter capacity or a new server.

Regarding claim 15, the claim 15is the apparatus claims of the method claim 4. The claim 15 does not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, Zaretsky in view of Ahluwalia and further in view of Lin teaches all the limitations of the claim 15.

Regarding claim 19, the claim 19 is a computer program product for controlling server power usage in a data center, the computer product comprising a computer readable storage medium having program instructions embodied claims of the claims 4 and 15. The claim 19 does not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, Zaretsky in view of Ahluwalia and further in view of Lin teaches all the limitations of the claim 19. 

s 5-10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zaretsky in view of Ahluwalia as applied to claims 1 and 16 above, and further in view of Goodrum et al. (United States Patent Application Publication US 2007/0300083), hereinafter Goodrum.

Regarding claim 5, Zaretsky in view of Ahluwalia teaches all the limitations of the method of claim 1, as discussed above.
Zaretsky, as modified above, further teaches receiving, using the resource inventory manager, an indication that the new server rack in the standby mode is to be added to a zone of the data center, (Fig. 3 302 “ADD NEW BLADE TO CHASSIS” Fig. 4 [0020] “When a chassis controller 100 gets a request to turn on a newly inserted blade, the BMC 202 for that blade will first return the lower power rating. This will allow the blade to power up in the low performance mode. During POST (power-on self-test), the BIOS device 210 would request the BMC 202 query the chassis controller 100 for permission to switch into higher power modes.” [0022] “a new blade 105 is added to the chassis 106. In block 406, alternating current (AC) power would be applied to the newly added blade 105. In block 408, the BMC 202 on the new blade 105 initializes using the auxiliary power rail (AUX) 108A. In block 410, the BMC 202 advertises or reports its basic power level to the chassis controller 100. This basic power level is related to the lower or basic performance mode for the new blade 105.” Before powering up the newly added server, the BMC reports the basic power level to the chassis controller, which indicates that the newly added server requests power. The newly added server with AUX power is not yet performing or receiving power to perform workload, which is interpreted as the new server in the standby mode.)
retrieving information corresponding to the new server rack from an integrated management system; ([0046] “FIG. 3 depicts an algorithm 340 that may be implemented by management processor 330 to assess the power requirements of server 302 prior to, during, and after booting up.” Fig. 4 410, [0022] .” [0022] “a new blade 105 is added to the chassis 106. In block 406, alternating current (AC) power would be applied to the newly added blade 105. In block 408, the BMC 202 on the new blade 105 initializes using the auxiliary power rail (AUX) 108A. In block 410, the BMC 202 advertises or reports its basic power level to the chassis controller 100. This basic power level is related to the lower or basic performance mode for the new blade 105.” The BMC reports the basic power information of the newly added server, which is interpreted as information corresponding to the new server.)
However, Zaretsky in view of Ahluwalia does not teach wherein the zone comprises the plurality of server racks and a remote power panel that include a plurality of electric power circuit breakers for the zone; and translating the information corresponding to the new server rack into a rack inventory file.
Goodrum teaches wherein the zone comprises the plurality of server racks and a remote power panel that include a plurality of electric power circuit breakers for the zone; ([0003] “an unexpected change in computing demand, for example as a result of a work load shift between servers, may increase power demand and trip a circuit breaker or cause localized over-heating.” As shown in Fig. 1, the zone such as 107 includes a plurality of server racks 105. Goodrum suggest that a circuit breaker for a increase in power demand. Goodrum also teaches power management of a plurality of zones. Thus, Goodrum suggests circuit breakers for zones, which is included in a remote power panel.)
translating the information corresponding to the new server rack into a rack inventory file. ([0062] “The power measurement from measurement circuit 404 is fed to comparison circuit 410 and therefore may be referred to as a closed-loop approach. In other embodiments that may be referred to as a more open-loop approach, comparison circuit 410 may receive a power estimate based on predetermined lab characterizations instead of real time measurements. In yet other embodiments, a hybrid approach may be used where comparison circuit 410 uses the lab characterization at first to start server 400, and then builds a lookup table 414 with the power measurement values from measurement circuitry 404 as server 400 operates and then uses this instead of the lab characterization data.” The power measurement of the server is translated and built into a lookup table, which is interpreted as translating the information corresponding to the new server rack into a rack inventory file.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zaretsky in view of Ahluwalia by incorporating the teaching of Goodrum of circuit breakers for the zone and translating the information corresponding to the new server into a inventory file. They are all directed toward controlling servers. As recognized by Goodrum, an unexpected change in computing demand, for example as a result of a work load shift between servers, may increase power demand and trip a circuit breaker or cause localized over-heating. ([0003]) A circuit breaker prevents damages from excessive power demands. Also, by translating the power information corresponding to the new servers, the power consumption information can be further adjusted based on the measured power consumption for a better power management. Furthermore, for the subsequent booting process, the actual power information corresponding to the new server can be used to allocate the power budget. Therefore, it would be advantageous to incorporate the teaching of Goodrum of of circuit breakers for the zone and translating the information corresponding to the new server into a inventory file for more effective power management.

6, Zaretsky in view of Ahluwalia and further in view of Goodrum teaches all the method of claim 5, as discussed above.
Goodrum further teaches controlling and monitoring the new server rack in the standby mode based on data in the rack inventory file; ([0062] “The power measurement from measurement circuit 404 is fed to comparison circuit 410 and therefore may be referred to as a closed-loop approach. In other embodiments that may be referred to as a more open-loop approach, comparison circuit 410 may receive a power estimate based on predetermined lab characterizations instead of real time measurements. In yet other embodiments, a hybrid approach may be used where comparison circuit 410 uses the lab characterization at first to start server 400, and then builds a lookup table 414 with the power measurement values from measurement circuitry 404 as server 400 operates and then uses this instead of the lab characterization data.” Based on the data in a look up table, the power management is used for comparison, which can be used for the subsequent booting or starting of the system and server.) and 
generating power consumption data corresponding to the new server rack based on the controlling and monitoring of the new server rack using the new SDP worker service in the SDP architecture. ([0062] “The power measurement from measurement circuit 404 is fed to comparison circuit 410 and therefore may be referred to as a closed-loop approach. In other embodiments that may be referred to as a more open-loop approach, comparison circuit 410 may receive a power estimate based on predetermined lab characterizations instead of real time measurements. In yet other embodiments, a hybrid approach may be used where comparison circuit 410 uses the lab characterization at first to start server 400, and then builds a lookup table 414 with the power measurement values from measurement circuitry 404 as server 400 operates and then uses this instead of the lab characterization data.” Based on the power management during controlling and monitoring the new server, power consumption data is generated and stored in a look up table.)

Regarding claim 7, Zaretsky in view of Ahluwalia and further in view of Goodrum teaches all the limitations of the method of claim 6, as discussed above.
Goodrum further teaches comparing the power consumption data corresponding to the new server rack with the power safety criteria corresponding to the zone; and determining whether the power consumption data for the new server rack meets the power safety criteria. ([0048] “this negotiation may take place between management processor 360 and other management devices, such as enclosure manager 111 and zone manager 107. This negotiation process may include a scheme among servers that prioritizes the order that servers give power back to the overall power budget and also prioritizes the order that servers take power from the overall power budget.” The power budget allocated to the zone manager is interpreted as power safety criteria corresponding to the zone. Based on the power budget for the zone, the power consumption data for the new server is compared to the power budget, which is interpreted as determining whether the power consumption data for the new server rack meets the power safety criteria.)

Regarding claim 8, Zaretsky in view of Ahluwalia and further in view of Goodrum teaches all the limitations of the method of claim 7, as discussed above.
Ahluwalia teaches responsive to determining that the power consumption data for the new server rack does not meet the power safety criteria, (Fig. 6 “Sufficient power in budget for at least P_aux” No 82 “Agent displays error to user” No sufficient power in budget for at least P_aux to add a server to group is interpreted as the power consumption data for the new server rack does not meet the power safety criteria. It is determined at 78 in Fig. 6,) outputting an error message indicating that the power consumption data of the new server rack does not meet the power safety criteria (No 82 “Agent displays error to user” As shown in Fig. 6 at step 78 and 82, when there is no sufficient power in budget for at least P_aux to add a server, agent displays error to the user, which is interpreted as outputting an error message.)  keeping the new server rack in the standby mode without processing any workload. ([0036] “If sufficient power is not available to provide at least P aux to the requesting server, then the agent displays an error to the user according to step 82, and the server is not added to the group, at least at that moment.” The new server only receives P aux, which is the power provided in the power off state, and stays in the power off state until the sufficient power budget is available.)

Regarding claim 9, Zaretsky in view of Ahluwalia and further in view of Goodrum teaches all the limitations of the method of claim 7, as discussed above.
Zaretsky, as modified above, teaches responsive to determining that the power consumption data for the new server rack does meet the power safety criteria, selecting the new server rack in the resource inventory of the zone, (Fig. 4 404 “ADD NEW BLADE TO THE CHASSIS” 414 “EXCEEDS MAX CHASSIS POWER” 422 “CC SEND POWER-ON APPROVAL TO BMC” Based on the comparison between the power consumption data of the newly added blade or server and the max chassis power, which is interpreted as responsive to determining that the power consumption data for the new server rack does meet the power safety criteria, CC sends power-on approval to the new server rack, which has to be performed after selecting the new server rack by CC.)
transitioning the new server rack from the standby mode to the active mode processing the set of workloads. (Fig. 4 422 “CC SENDS POWER-ON APPROVAL TO BMC” 428 “BLADE BIOS/FW REQUESTS THE CC FOR PERMISSION TO SWITCH INTO MAX POWER MODE. BMC ADVERTISES ITS MAX POWER VALUE TO CC” After sending power-on approval to BMC, the new blade powers up in the basic power mode and receive power at the higher performance mode of the max power mode, which is interpreted as transitioning the new server from the standby mode to the active mode processing the set of workloads.)
Ahluwalia further teaches responsive to determining that the power consumption data for the new server rack does meet the power safety criteria, adding the new server rack to resource inventory corresponding to the zone, (Fig. 6, 76 “Sufficient power in budget for at least P_aux?” Fig. 6, 80 “Agent adds server to group.” Based on the determination at the step 76 for sufficient power in budget, which is interpreted as responsive to determining that the power consumption data for the new server rack does meet the power safety criteria, server is added to the group, which is interpreted as adding the new server rack to resource inventory corresponding to the zone.) and joining the new server rack to the zone without exceeding the power budget for the zone to increase reliability and availability of the data center. (Fig. 6, 80 “Agent adds server to group.” Sufficient power in budget is interpreted as without exceeding the power budget for the zone. The claim limitation “to increase reliability and availability of the data center simply expresses an intended result. As shown in MPEP 2111.04, the simple expression of the intended result is not given weight.)

10, Zaretsky in view of Ahluwalia teaches all the limitations of the method of claim 1, as discussed above.
Goodrum further teaches wherein the SDP architecture includes a plurality of SDP worker services under control of a SDP manager, ([0026] “data center manager 106 may allocate this overall power budget among zones A-E…zone managers 107 that are located in each zone” As shown in Fig. 1, data center is divided into various zones. Each zone includes a zone manager to manage power budget of the zone, which is controlled by the data center manager.)  and 
wherein each SDP worker service in the plurality of SDP worker services controls and monitors a corresponding server rack in the active mode to manage power usage of that server rack in the plurality of server racks. ([0030] “each server 110 may include a management processor 114 that is capable of limiting the amount of power consumed by server 110 to be less than or equal to the dynamically assigned budget from enclosure manager 111. Thus, if zone manager 107 reduces the power budget of zone A, then one or more rack managers 108 may further reduce the power budget on one or more enclosure managers 111, which in turn may reduce the power budget for one or more management processors 114.” As shown in Fig. 1, data center is divided into various zones. Each zone includes a zone manager to manage power budget of the zone.)

20, the claim 20 is the computer program product for controlling server power usage in a data center, the computer product comprising a computer readable storage medium having program instructions embodied claims of the claims 5, and 6. The claim 20 does not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, Zaretsky in view of Ahluwalia and further in view of Goodrum teaches all the limitations of the claim 20.

Response to Arguments
Applicant’s arguments, see Remarks, filed 9/28/2021, with respect to the rejection of claims 1, 3, 5-7, 10-14, 16-18, and 20 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Zaretsky and Ahluwalia. 
Zaretsky teaches method and system for power usage level management of blades installed in blade servers based on the assessed determination of possible effects on the total power usage level of the chassis using a variety of considerations including processor performance modes and blade configuration options.
Ahluwalia teaches power management method for servers in a data center. The power for each server of a plurality of the servers are controlled within the constraints Ahluwalia teaches to add or remove servers to the group within the constraints of the group power budgets.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hancodk et al. (United States Patent Application Publication US 2015/0051749) teaches a system and method for managing an electrical distribution system in a facility to monitor actual energy use of components and providing a revised electrical distribution system design based on the request and the data related to actual energy use.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN SOO KIM whose telephone number is (571)270-1768. The examiner can normally be reached Monday - Friday 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571) 270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in 





/H.K./Examiner, Art Unit 2187        

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187